Exhibit 10.2

 

AMENDED AND RESTATED AGREEMENT (this “Agreement”), dated as of December 27,
2005, by and between MSC INDUSTRIAL DIRECT CO., INC., a New York corporation
with its principal office at 75 Maxess Road, Melville, New York 11747 (the
“Corporation”), and CHARLES A. BOEHLKE, JR. having an address at
                                                                                                       
(the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Corporation desires to employ the Executive, and the Executive
desires to be employed by the Corporation, upon the terms and conditions
hereinafter set forth;

 

WHEREAS, the Executive and the Corporation are parties to an Agreement dated
June 19, 2000 (the “Prior Agreement”), providing the Executive with, among other
things, certain benefits on and in connection with a “Change in Control” as
defined therein;

 

WHEREAS, due to certain recent legislation known as the American Job Creations
Act of 2004 and certain regulations promulgated or proposed thereunder,
including regulations under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) regarding deferred compensation plans and other
arrangements (the “Regulations”), the benefits under the Prior Agreement are in
certain respects not in compliance with the Regulations, and such lack of
compliance could have a material adverse affect on the tax treatment of such
benefits to the Executive; and

 

WHEREAS, the Corporation desires to induce the Executive to remain in the employ
of the Corporation and the Executive desires the Corporation to effect certain
changes to the Prior Agreement so that such benefits are in compliance with the
Regulations.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, the parties hereto covenant and agree as follows:

 


1.                                       EMPLOYMENT.  THE CORPORATION CONTINUES
TO EMPLOY THE EXECUTIVE AS EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER
OF THE CORPORATION (“CFO”) COMMENCING ON  DECEMBER 27,  2005.  IF THE
CORPORATION SHALL SO REQUEST, THE EXECUTIVE SHALL BECOME AND SHALL, DURING SUCH
PORTION OR PORTIONS OF THE EXECUTIVE’S EMPLOYMENT WITH THE CORPORATION HEREUNDER
AS THE CORPORATION SHALL REQUEST, ACT AS A DIRECTOR AND/OR OFFICER OF THE
CORPORATION AND/OR ANY OF ITS SUBSIDIARIES WITHOUT ANY COMPENSATION IN ADDITION
TO THAT PROVIDED IN SECTION 2 HEREOF.  THE EXECUTIVE ACCEPTS SUCH EMPLOYMENT,
AGREES TO SERVE AS THE EXECUTIVE VICE PRESIDENT AND CFO OF THE CORPORATION,
AGREES TO PERFORM SUCH OTHER SERVICES OR ACT IN SUCH OTHER CAPACITIES AS SHALL
FROM TIME TO TIME BE ASSIGNED TO HIM BY THE CHIEF EXECUTIVE OFFICER, PRESIDENT
OR BY THE CHIEF OPERATING OFFICER OF THE CORPORATION OR PURSUANT TO THE
AUTHORIZATION OF THE BOARD OF DIRECTORS OF THE CORPORATION (THE “BOARD OF
DIRECTORS”) AND AGREES DILIGENTLY AND COMPETENTLY TO DEVOTE HIS ENTIRE BUSINESS
TIME, SKILL AND ATTENTION TO SUCH SERVICES.


 


2.                                       COMPENSATION.  THE CORPORATION SHALL
PAY TO THE EXECUTIVE, AND THE EXECUTIVE SHALL ACCEPT FROM THE CORPORATION, FOR
THE EXECUTIVE’S SERVICES HEREUNDER, BASE COMPENSATION AT THE RATE OF
$                   PER ANNUM (THE “ANNUAL BASE COMPENSATION”), PAYABLE IN
ACCORDANCE WITH THE CORPORATION’S CUSTOMARY PAYROLL POLICY; PROVIDED, HOWEVER,
THAT THE BOARD OF DIRECTORS OF THE CORPORATION MAY FROM TIME TO TIME INCREASE
SUCH RATE OF COMPENSATION TO SUCH AMOUNT AS IT SHALL DETERMINE.  THE EXECUTIVE
WILL BE ELIGIBLE (A) FOR ADDITIONAL BONUS COMPENSATION AT SUCH TIME AT WHICH
OTHER EXECUTIVE EMPLOYEES OF THE CORPORATION ARE CONSIDERED FOR ANNUAL BONUS
AWARDS, AND (B) TO RECEIVE ADDITIONAL STOCK OPTIONS AND/OR OTHER EQUITY BASED
COMPENSATION AWARDS AS DETERMINED IN THE SOLE AND ABSOLUTE DISCRETION OF THE
BOARD OF DIRECTORS BASED UPON THE PERFORMANCE OF THE CORPORATION AND THE
INDIVIDUAL PERFORMANCE OF THE EXECUTIVE.  THE

 

2

--------------------------------------------------------------------------------


 


AMOUNT OF SUCH BONUS AWARD, IF ANY, SHALL BE DETERMINED IN THE SOLE AND ABSOLUTE
DISCRETION OF THE CORPORATION AND IS ANTICIPATED TO BE IN THE RANGE BETWEEN 25%
AND 60% OF ANNUAL BASE COMPENSATION, NONE OF WHICH IS GUARANTEED.  THE NUMBER OF
ADDITIONAL STOCK OPTIONS, IF ANY, WHICH MAY BE GRANTED IS ANTICIPATED TO BE IN
THE RANGE OF 40,000 TO 60,000 SHARES, NONE OF WHICH STOCK OPTIONS IS
GUARANTEED.  THE EXECUTIVE ACKNOWLEDGES THAT, IN ENTERING INTO THIS AGREEMENT,
HE HAS NOT RELIED ON ANY ESTIMATES WITH RESPECT TO THE AMOUNT OF ANY FUTURE
BONUS AWARD OR THE NUMBER OF ADDITIONAL STOCK OPTIONS AND AGREES THAT NO AMOUNTS
HAVE BEEN PROMISED OR ASSURED.


 


3.                                       EXPENSES.  DURING THE EXECUTIVE’S
EMPLOYMENT HEREUNDER, THE CORPORATION SHALL PAY OR REIMBURSE THE EXECUTIVE FOR
ALL REASONABLE AND ITEMIZED BUSINESS EXPENSES, INCLUDING, BUT NOT LIMITED TO, AN
ALLOWANCE IN AN AMOUNT OF $900 PER MONTH FOR ALL AUTOMOBILE RELATED EXPENSES,
INCURRED BY THE EXECUTIVE WHILE CONDUCTING OR FURTHERING THE BUSINESS OF THE
CORPORATION, INCLUDING WITHOUT LIMITATION MAINTENANCE, INSURANCE AND GASOLINE. 
SUCH ALLOWANCE WILL BE PAID IN ACCORDANCE WITH THE CORPORATION’S CUSTOMARY
PAYROLL POLICY.  THE EXECUTIVE SHALL KEEP APPROPRIATE RECORDS OF SUCH EXPENSES
AND SHALL SUBMIT RECEIPTS OR OTHER EVIDENCE RELATING TO THEM IN ACCORDANCE WITH
THE CORPORATION’S POLICY.  REIMBURSEMENT FOR SUCH EXPENSES SHALL BE SUBJECT TO
SUCH REGULATIONS AND PROCEDURES AS THE CORPORATION MAY DETERMINE FROM TIME TO
TIME.


 


4.                                       VACATION.  DURING THE EXECUTIVE’S
EMPLOYMENT HEREUNDER, THE EXECUTIVE SHALL BE ENTITLED TO FOUR (4) WEEKS OF PAID
VACATION LEAVE.  THE TIME AT WHICH THE EXECUTIVE WILL BE ABSENT FROM THE OFFICE
SHALL BE AT THE EXECUTIVE’S SOLE DISCRETION, PROVIDED SUCH TIME IS COMPATIBLE
WITH THE VACATION AND WORK SCHEDULE OF OTHER EXECUTIVE EMPLOYEES.


 


5.                                       BENEFITS.  DURING THE EXECUTIVE’S
EMPLOYMENT HEREUNDER, THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN SUCH
FRINGE BENEFITS AS GENERALLY ARE MADE AVAILABLE BY THE CORPORATION TO

 

3

--------------------------------------------------------------------------------


 


EXECUTIVE EMPLOYEES FROM TIME TO TIME, INCLUDING, BUT NOT LIMITED TO, MEDICAL,
DISABILITY, RETIREMENT AND INSURANCE PLANS; PROVIDED, HOWEVER, THAT THE
EXECUTIVE’S RIGHT TO PARTICIPATE IN ANY PLAN SHALL BE SUBJECT TO THE APPLICABLE
ELIGIBILITY REQUIREMENTS OF PARTICULAR BENEFIT PLANS AND, IN THE CASE OF BENEFIT
PLANS PROVIDING FOR DISCRETIONARY GRANTS OR AWARDS, TO THE DISCRETION OF THE
PERSON OR ENTITY VESTED WITH SUCH DISCRETION.


 


6.                                       SEVERANCE.  EXCEPT AS PROVIDED IN
SECTION 7 HEREOF:


 


(A)                            IN THE EVENT OF THE TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT HEREUNDER OTHER THAN FOR CAUSE (AS SUCH TERM IS
HEREINAFTER DEFINED), THE EXECUTIVE SHALL BE ENTITLED TO A SEVERANCE PAYMENT IN
AN AMOUNT EQUAL ONLY TO THE HIGHEST ANNUAL BASE COMPENSATION OF THE EXECUTIVE
RECEIVED AT ANY TIME DURING THE PERIOD OF HIS EMPLOYMENT (WHICH ANNUAL BASE
COMPENSATION SHALL NOT INCLUDE ANY AMOUNT FOR ANY BONUS), AND THE EXECUTIVE
SHALL CONTINUE TO RECEIVE, AT THE CORPORATION’S EXPENSE, THE AUTOMOBILE
ALLOWANCE AND MEDICAL INSURANCE BENEFITS REFERRED TO ABOVE FOR A PERIOD OF ONE
YEAR FOLLOWING SUCH TERMINATION.  THE SEVERANCE PAYMENT SHALL BE PAYABLE IN
ACCORDANCE WITH THE CORPORATION’S CUSTOMARY PAYROLL POLICY DURING THE ONE-YEAR
PERIOD FOLLOWING SUCH TERMINATION.


 


(B)                           IN ADDITION, UPON THE TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT HEREUNDER OTHER THAN FOR CAUSE, THE CORPORATION SHALL
RETAIN THE EXECUTIVE AS A CONSULTANT TO THE CORPORATION FOR A ONE-YEAR PERIOD
COMMENCING ON THE DATE OF SUCH TERMINATION.  THE EXECUTIVE AGREES TO ACCEPT SUCH
RETENTION AND TO PROVIDE CONSULTING SERVICES TO THE CORPORATION WITH RESPECT TO
FINANCIAL MATTERS; PROVIDED, HOWEVER, THAT THE EXECUTIVE SHALL NOT BE REQUIRED
TO DEVOTE MORE THAN

 

4

--------------------------------------------------------------------------------


 


TEN (10) HOURS IN ANY CALENDAR QUARTER TO SUCH SERVICES.  FOR SUCH CONSULTING
SERVICES, THE CORPORATION SHALL PAY TO THE EXECUTIVE COMPENSATION AT THE RATE OF
$2,500 PER ANNUM.  ALL STOCK OPTIONS, STOCK APPRECIATION RIGHTS, RESTRICTED
STOCK, AND OTHER EQUITY BASED COMPENSATION AWARDS THERETOFORE VESTED BUT NOT YET
EXERCISED WILL EXPIRE THIRTY (30) DAYS AFTER THE TERMINATION OF SUCH CONSULTANCY
IN ACCORDANCE WITH THE TERMS OF THE APPLICABLE CORPORATION EQUITY COMPENSATION
PLAN.


 


(C)                            IN THE EVENT OF THE TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT HEREUNDER FOR CAUSE, THE EXECUTIVE SHALL BE ENTITLED ONLY
TO RECEIVE ANY ACCRUED BUT UNPAID BASE COMPENSATION HEREUNDER THROUGH THE DATE
OF SUCH TERMINATION, AND ALL OTHER BENEFITS HEREUNDER SHALL BE TERMINATED AS OF
THE DATE OF SUCH TERMINATION.


 


7.                                       CHANGE IN CONTROL.


 


(A)                            IF, WITHIN TWO YEARS FOLLOWING A CHANGE IN
CONTROL, THE EXECUTIVE’S CIRCUMSTANCES OF EMPLOYMENT (AS SUCH TERM IS
HEREINAFTER DEFINED) SHALL HAVE CHANGED, THE EXECUTIVE MAY TERMINATE HIS
EMPLOYMENT HEREUNDER BY WRITTEN NOTICE TO THE CORPORATION GIVEN NO LATER THAN
NINETY (90) DAYS FOLLOWING SUCH CHANGE IN THE EXECUTIVE’S CIRCUMSTANCES OF
EMPLOYMENT.  IN THE EVENT OF SUCH TERMINATION BY THE EXECUTIVE OF HIS EMPLOYMENT
OR IF, WITHIN TWO (2) YEARS FOLLOWING A CHANGE IN CONTROL, THE CORPORATION SHALL
TERMINATE THE EXECUTIVE’S EMPLOYMENT OTHER THAN FOR CAUSE, THE CORPORATION
SHALL, SUBJECT TO SECTIONS 12 AND 13 HEREOF, PAY TO THE EXECUTIVE, (THE “SPECIAL
SEVERANCE AMOUNT”) (X) AN AMOUNT EQUAL TO THE SUM OF (I) THE PRODUCT OF TWO
(2) AND THE ANNUAL BASE SALARY

 

5

--------------------------------------------------------------------------------


 


IN EFFECT IMMEDIATELY PRIOR TO A CHANGE IN THE EXECUTIVE’S CIRCUMSTANCES OF
EMPLOYMENT OR THE TERMINATION OTHER THAN FOR CAUSE OF THE EXECUTIVE’S EMPLOYMENT
BY THE CORPORATION, AS THE CASE MAY BE, AND (II) THE PRODUCT OF TWO (2) AND THE
TARGETED BONUS FOR THE EXECUTIVE IN EFFECT IMMEDIATELY PRIOR TO A CHANGE IN
EXECUTIVE CIRCUMSTANCES OF EMPLOYMENT OR TERMINATION OTHER THAN FOR CAUSE, AS
THE CASE MAY BE, SUCH PAYMENT TO BE MADE IN ACCORDANCE WITH THE CORPORATION’S
REGULAR PAYROLL POLICIES, THE FIRST INSTALLMENT BEING MADE ON THE FIFTH (5TH)
BUSINESS DAY FOLLOWING THE SIX (6) MONTHS’ ANNIVERSARY THEREOF, AND THEN THE
BALANCE BEING PAID IN EQUAL INSTALLMENTS OVER THE REMAINDER OF THE TWO YEAR
PERIOD CONTEMPLATED BY THE EXECUTIVE CONFIDENTIALITY, NON-SOLICITATION AND
NON-COMPETITION AGREEMENT REFERRED IN SECTION 13 HEREOF; (Y) PAYMENT OF A PRO
RATA PORTION OF THE EXECUTIVE’S TARGETED BONUS IN EFFECT IMMEDIATELY PRIOR TO
THE DATE SUCH CHANGE IN EXECUTIVE’S CIRCUMSTANCES OF EMPLOYMENT OR TERMINATION
OF EMPLOYMENT OTHER THAN FOR CAUSE OCCURS (THE “IN YEAR BONUS”), CALCULATED AS
THE PRODUCT OF (A) THE IN YEAR BONUS MULTIPLIED BY (B) A FRACTION THE NUMERATOR
OF WHICH IS THE NUMBER OF WHOLE MONTHS ELAPSED IN THE FISCAL YEAR UP TO THE DATE
SUCH CHANGE IN EXECUTIVE’S CIRCUMSTANCES OF EMPLOYMENT OR TERMINATION OCCURS,
AND THE DENOMINATOR OF WHICH IS TWELVE (12), SUCH PAYMENT TO BE MADE ON THE
FIFTH (5TH) BUSINESS DAY FOLLOWING THE SIX (6) MONTHS’ ANNIVERSARY OF
TERMINATION OF EMPLOYMENT; AND (Z) FOR THE TWO (2) YEAR PERIOD OR THE REMAINING
TERM OF THE AUTOMOBILE LEASE AT ISSUE, WHICHEVER IS LESS FOLLOWING EXECUTIVE’S
DATE OF TERMINATION OF EMPLOYMENT (OTHER THAN TERMINATION FOR CAUSE), THE
CORPORATION SHALL, AT EXECUTIVE’S OPTION, (A) PAY EXECUTIVE A MONTHLY AUTOMOBILE
ALLOWANCE

 

6

--------------------------------------------------------------------------------


 


IN AMOUNTS EQUAL TO THOSE IN EFFECT IMMEDIATELY PRIOR TO SUCH TERMINATION, IF
APPLICABLE, OR (B) CONTINUE TO MAKE THE MONTHLY LEASE PAYMENTS UNDER THE
AUTOMOBILE LEASE IN EFFECT FOR THE BENEFIT OF EXECUTIVE IMMEDIATELY PRIOR TO
SUCH TERMINATION.


 


(B)                           A CHANGE IN CONTROL SHALL BE DEEMED TO OCCUR UPON:


 


(1)                                  A CHANGE IN OWNERSHIP OF THE CORPORATION,
WHICH SHALL OCCUR ON THE DATE THAT ANY ONE PERSON, OR MORE THAN ONE PERSON
ACTING AS A “GROUP” (AS DEFINED UNDER THE REGULATIONS), OTHER THAN MITCHELL
JACOBSON OR MARJORIE GERSHWIND OR A MEMBER OF THE JACOBSON OR GERSHWIND FAMILIES
OR ANY TRUST ESTABLISHED PRINCIPALLY FOR MEMBERS OF THE JACOBSON OR GERSHWIND
FAMILIES OR AN EXECUTOR, ADMINISTRATOR OR PERSONAL REPRESENTATIVE OF AN ESTATE
OF A MEMBER OF THE JACOBSON OR GERSHWIND FAMILIES AND/OR THEIR RESPECTIVE
AFFILIATES, ACQUIRES OWNERSHIP OF STOCK OF THE CORPORATION THAT, TOGETHER WITH
STOCK HELD BY SUCH PERSON OR GROUP, CONSTITUTES MORE THAN 50% OF THE TOTAL FAIR
MARKET VALUE OR TOTAL VOTING POWER OF THE STOCK OF THE CORPORATION; PROVIDED,
HOWEVER, THAT, IF ANY ONE PERSON OR MORE THAN ONE PERSON ACTING AS A GROUP, IS
CONSIDERED TO OWN MORE THAN 50% OF THE TOTAL FAIR MARKET VALUE OR TOTAL VOTING
POWER OF THE STOCK OF THE CORPORATION, THE ACQUISITION OF ADDITIONAL STOCK BY
THE SAME PERSON OR PERSONS IS NOT CONSIDERED TO CAUSE A CHANGE IN THE OWNERSHIP
OF THE CORPORATION;


 


(2)                                  A CHANGE IN THE EFFECTIVE CONTROL OF THE
CORPORATION, WHICH SHALL OCCUR ON THE DATE THAT (A) ANY ONE PERSON, OR MORE THAN
ONE PERSON ACTING AS A GROUP, OTHER THAN MITCHELL JACOBSON OR MARJORIE GERSHWIND
OR A MEMBER OF THE JACOBSON OR GERSHWIND FAMILIES OR ANY TRUST ESTABLISHED
PRINCIPALLY FOR MEMBERS OF THE JACOBSON OR GERSHWIND FAMILIES OR AN EXECUTOR,
ADMINISTRATOR OR PERSONAL REPRESENTATIVE OF AN ESTATE OF A MEMBER OF THE
JACOBSON OR GERSHWIND

 

7

--------------------------------------------------------------------------------



 


FAMILIES AND/OR THEIR RESPECTIVE AFFILIATES, ACQUIRES (OR HAS ACQUIRED DURING
THE 12-MONTH PERIOD ENDING ON THE DATE OF THE MOST RECENT ACQUISITION BY SUCH
PERSON OR PERSONS) OWNERSHIP OF STOCK OF THE CORPORATION POSSESSING 50% OR MORE
OF THE TOTAL VOTING POWER OF THE STOCK OF THE CORPORATION; OR (B) A MAJORITY OF
THE MEMBERS OF THE BOARD IS REPLACED DURING ANY 12-MONTH PERIOD BY DIRECTORS
WHOSE APPOINTMENT OR ELECTION IS NOT ENDORSED BY A MAJORITY OF THE MEMBERS OF
THE BOARD PRIOR TO THE DATE OF THE APPOINTMENT OR ELECTION; PROVIDED, HOWEVER,
THAT, IF ONE PERSON, OR MORE THAN ONE PERSON ACTING AS A GROUP, IS CONSIDERED TO
EFFECTIVELY CONTROL THE CORPORATION, THE ACQUISITION OF ADDITIONAL CONTROL OF
THE CORPORATION BY THE SAME PERSON OR PERSONS IS NOT CONSIDERED A CHANGE IN THE
EFFECTIVE CONTROL OF THE CORPORATION; OR


 


(3)                                  A CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL
PORTION OF THE CORPORATION’S ASSETS, WHICH SHALL OCCUR ON THE DATE THAT ANY ONE
PERSON, OR MORE THAN ONE PERSON ACTING AS A GROUP, ACQUIRES (OR HAS ACQUIRED
DURING THE 12-MONTH PERIOD ENDING ON THE DATE OF THE MOST RECENT ACQUISITION BY
SUCH PERSON OR PERSONS) ASSETS FROM THE CORPORATION THAT HAVE A TOTAL GROSS FAIR
MARKET VALUE (AS DEFINED HEREUNDER) EQUAL TO OR MORE THAN 80% OF THE TOTAL GROSS
FAIR MARKET VALUE OF ALL OF THE ASSETS OF THE CORPORATION IMMEDIATELY PRIOR TO
SUCH ACQUISITION OR ACQUISITIONS; PROVIDED, HOWEVER, THAT, A TRANSFER OF ASSETS
BY THE CORPORATION IS NOT TREATED AS A CHANGE IN THE OWNERSHIP OF SUCH ASSETS IF
THE ASSETS ARE TRANSFERRED TO (A) A SHAREHOLDER OF THE CORPORATION (IMMEDIATELY
BEFORE THE ASSET TRANSFER) IN EXCHANGE FOR OR WITH RESPECT TO ITS STOCK; (B) AN
ENTITY, 50% OR MORE OF THE TOTAL VALUE OR VOTING POWER OF WHICH IS OWNED,
DIRECTLY OR INDIRECTLY, BY THE CORPORATION; (C) A PERSON, OR MORE THAN ONE
PERSON ACTING AS A GROUP, THAT OWNS, DIRECTLY OR INDIRECTLY, 50% OR MORE OF THE
TOTAL VALUE OR VOTING POWER OF ALL THE OUTSTANDING STOCK OF THE CORPORATION; OR
(D) AN ENTITY, AT LEAST 50% OF THE TOTAL VALUE OR VOTING POWER OF WHICH IS
OWNED, DIRECTLY OR INDIRECTLY, BY A PERSON DESCRIBED IN SECTION 7(B)(3)(C).

 

8

--------------------------------------------------------------------------------


 

For purposes of this Section 7(b), “Gross Fair Market Value” means the value of
the assets of the Corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets. For
purposes of this Section 7(b), stock ownership is determined under the
Regulations.

 


(C)                            THE EXECUTIVE’S “CIRCUMSTANCES OF EMPLOYMENT”
SHALL HAVE CHANGED IF THERE SHALL HAVE OCCURRED ANY OF THE FOLLOWING EVENTS:
(1) A MATERIAL REDUCTION OR CHANGE IN THE EXECUTIVE’S EMPLOYMENT DUTIES OR
REPORTING RESPONSIBILITIES; (2) A REDUCTION IN THE ANNUAL BASE SALARY MADE
AVAILABLE BY THE CORPORATION TO THE EXECUTIVE FROM THE ANNUAL BASE SALARY IN
EFFECT IMMEDIATELY PRIOR TO A CHANGE IN CONTROL; OR (3) A MATERIAL DIMINUTION IN
THE EXECUTIVE’S STATUS, WORKING CONDITIONS OR OTHER ECONOMIC BENEFITS FROM THOSE
IN EFFECT IMMEDIATELY PRIOR TO A CHANGE IN CONTROL.


 


(D)                           “CAUSE” SHALL MEAN (I) THE COMMISSION BY THE
EXECUTIVE OF ANY ACT OR OMISSION THAT WOULD CONSTITUTE A FELONY OR ANY CRIME OF
MORAL TURPITUDE UNDER FEDERAL LAW OR THE LAW OF THE STATE OR FOREIGN LAW IN
WHICH SUCH ACTION OCCURRED, (II) DISHONESTY, DISLOYALTY, FRAUD, EMBEZZLEMENT,
THEFT, DISCLOSURE OF TRADE SECRETS OR CONFIDENTIAL INFORMATION OR OTHER ACTS OR
OMISSIONS THAT RESULT IN A BREACH OF FIDUCIARY OR OTHER MATERIAL DUTY TO THE
CORPORATION AND/OR A SUBSIDIARY; OR (III) CONTINUED REPORTING TO WORK OR WORKING
UNDER THE INFLUENCE OF ALCOHOL, AN ILLEGAL DRUG, AN INTOXICANT OR A CONTROLLED
SUBSTANCE WHICH RENDERS THE EXECUTIVE INCAPABLE OF PERFORMING HIS OR HER
MATERIAL DUTIES TO THE SATISFACTION OF THE CORPORATION AND/OR ITS SUBSIDIARIES.

 

9

--------------------------------------------------------------------------------


 


(E)                            FOR PURPOSES OF THIS AGREEMENT, “AFFILIATE” SHALL
HAVE THE MEANING ASCRIBED THERETO UNDER THE SECURITIES ACT OF 1933.


 


(F)                              FOR PURPOSES OF THIS AGREEMENT, “TERMINATION OF
EMPLOYMENT” MEANS CESSATION OF FULL OR PART TIME EMPLOYMENT WITH THE COMPANY AND
ANY OF ITS SUBSIDIARIES.


 


8.                                       CONTINUED MEDICAL COVERAGE.  IF
EXECUTIVE’S EMPLOYMENT IS TERMINATED IN EITHER OF THE CIRCUMSTANCES DESCRIBED IN
SECTION 7(A) HEREOF, IN THE EVENT EXECUTIVE TIMELY ELECTS UNDER THE PROVISIONS
OF COBRA TO CONTINUE HIS GROUP HEALTH PLAN COVERAGE THAT WAS IN EFFECT PRIOR TO
THE DATE OF THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE CORPORATION,
EXECUTIVE WILL BE ENTITLED TO CONTINUATION OF SUCH COVERAGE, AT THE
CORPORATION’S EXPENSE, FOR A PERIOD OF EIGHTEEN (18) MONTHS, PROVIDED THAT
EXECUTIVE CONTINUES TO BE ELIGIBLE FOR COBRA COVERAGE.


 


9.                                       OUTPLACEMENT.  IF EXECUTIVE’S
EMPLOYMENT IS TERMINATED IN EITHER OF THE CIRCUMSTANCES DESCRIBED IN
SECTION 7(A) HEREOF, EXECUTIVE SHALL BE ELIGIBLE FOR OUTPLACEMENT SERVICES, AT
THE CORPORATION’S EXPENSE AND WITH A SERVICE SELECTED BY THE CORPORATION IN ITS
REASONABLE DISCRETION, FOR UP TO SIX (6) MONTHS FROM THE DATE OF THE TERMINATION
OF EXECUTIVE’S EMPLOYMENT WITH THE CORPORATION.


 


10.                                 TAX INDEMNIFICATION.


 


(A)                            IN THE EVENT THAT, AS A RESULT OF ANY OF THE
PAYMENTS OR OTHER CONSIDERATION PROVIDED FOR OR CONTEMPLATED BY THIS AGREEMENT
OR OTHERWISE, A TAX (AN “EXCISE TAX”) SHALL BE IMPOSED UPON THE EXECUTIVE OR
THREATENED TO BE IMPOSED UPON THE EXECUTIVE BY VIRTUE OF THE APPLICATION OF
SECTION 4999(A) OF THE CODE, AS NOW IN

 

10

--------------------------------------------------------------------------------


 


EFFECT OR AS THE SAME MAY AT ANY TIME OR FROM TIME TO TIME BE AMENDED, OR THE
APPLICATION OF ANY SIMILAR PROVISIONS OF STATE OR LOCAL TAX LAW, THE CORPORATION
SHALL INDEMNIFY AND HOLD THE EXECUTIVE HARMLESS FROM AND AGAINST ALL SUCH TAXES
(INCLUDING ADDITIONS TO TAX, PENALTIES AND INTEREST AND ADDITIONAL EXCISE TAXES,
WHETHER APPLICABLE TO PAYMENTS PURSUANT TO THE PROVISIONS OF THIS AGREEMENT OR
OTHERWISE) INCURRED BY, OR IMPOSED UPON, THE EXECUTIVE AND ALL EXPENSES ARISING
THEREFROM.


 


(B)                           EACH INDEMNITY PAYMENT TO BE MADE BY THE
CORPORATION PURSUANT TO PART (A) OF THIS SECTION 10 SHALL BE INCREASED BY THE
AMOUNT OF ALL FEDERAL, STATE AND LOCAL TAX LIABILITIES (INCLUDING ADDITIONS TO
TAX, PAYROLL TAXES, PENALTIES AND INTEREST AND EXCISE TAX) INCURRED BY, OR
IMPOSED UPON, THE EXECUTIVE SO THAT THE EFFECT OF RECEIVING ALL SUCH INDEMNITY
PAYMENTS WILL BE THAT THE EXECUTIVE SHALL BE HELD HARMLESS ON AN AFTER-TAX BASIS
FROM THE AMOUNT OF ALL EXCISE TAXES IMPOSED UPON PAYMENTS MADE TO THE EXECUTIVE
BY THE CORPORATION PURSUANT TO THIS AGREEMENT, IT BEING THE INTENT OF THE
PARTIES THAT THE EXECUTIVE SHALL NOT INCUR ANY OUT-OF-POCKET COSTS OR EXPENSES
OF ANY KIND OR NATURE ON ACCOUNT OF THE EXCISE TAX AND THE RECEIPT OF THE
INDEMNITY PAYMENTS TO BE MADE BY THE CORPORATION PURSUANT HERETO.


 


(C)                            EACH INDEMNITY PAYMENT TO BE MADE TO THE
EXECUTIVE PURSUANT TO THIS SECTION 10 SHALL BE PAYABLE WITHIN FIFTEEN (15)
BUSINESS DAYS OF DELIVERY OF A WRITTEN REQUEST (A ”REQUEST”) FOR SUCH PAYMENT TO
THE CORPORATION (WHICH REQUEST MAY BE MADE PRIOR TO THE TIME THE EXECUTIVE IS
REQUIRED TO FILE A TAX RETURN SHOWING A LIABILITY FOR AN EXCISE TAX OR OTHER
TAX).  A REQUEST SHALL SET

 

11

--------------------------------------------------------------------------------


 


FORTH THE AMOUNT OF THE INDEMNITY PAYMENT DUE TO THE EXECUTIVE AND THE MANNER IN
WHICH SUCH AMOUNT WAS CALCULATED, AND THE EXECUTIVE SHALL THEREAFTER SUBMIT SUCH
OTHER EVIDENCE OF THE INDEMNITY TO WHICH THE EXECUTIVE IS ENTITLED AS THE
CORPORATION SHALL REASONABLY REQUEST.  ALL SUCH INFORMATION SHALL, IF THE
CORPORATION SHALL REQUEST, BE SET FORTH IN A STATEMENT SIGNED BY A NATIONALLY
RECOGNIZED ACCOUNTING FIRM OR A PARTNER THEREOF AND THE CORPORATION SHALL PAY
ALL FEES AND EXPENSES OF SUCH ACCOUNTING FIRM INCURRED IN THE PREPARATION
THEREOF.


 


(D)                           THE EXECUTIVE AGREES TO NOTIFY THE CORPORATION
(1) WITHIN FIFTEEN (15) BUSINESS DAYS OF BEING INFORMED BY A REPRESENTATIVE OF
THE INTERNAL REVENUE SERVICE (THE “SERVICE”) OR ANY STATE OR LOCAL TAXING
AUTHORITY THAT THE SERVICE OR SUCH AUTHORITY INTENDS TO ASSERT THAT AN EXCISE
TAX IS OR MAY BE PAYABLE, (2) WITHIN FIFTEEN (15) BUSINESS DAYS OF THE
EXECUTIVE’S RECEIPT OF A REVENUE AGENT’S REPORT (OR SIMILAR DOCUMENT) NOTIFYING
THE EXECUTIVE THAT AN EXCISE TAX MAY BE IMPOSED AND (3) WITHIN FIFTEEN (15)
BUSINESS DAYS OF THE EXECUTIVE’S RECEIPT OF A NOTICE OF DEFICIENCY UNDER
SECTION 6212 OF THE CODE OR SIMILAR PROVISION UNDER STATE OR LOCAL LAW WHICH IS
BASED IN WHOLE OR IN PART UPON AN EXCISE TAX AND/OR A PAYMENT MADE TO THE
EXECUTIVE PURSUANT TO THIS SECTION 10.


 


(E)                            AFTER RECEIVING ANY OF THE AFOREMENTIONED
NOTICES, AND SUBJECT TO THE EXECUTIVE’S RIGHT TO CONTROL ANY AND ALL
ADMINISTRATIVE AND JUDICIAL PROCEEDINGS WITH RESPECT TO, OR ARISING OUT OF, THE
EXAMINATION OR THE EXECUTIVE’S TAX RETURNS, EXCEPT AS SUCH PROCEEDINGS RELATE TO
AN EXCISE TAX, THE CORPORATION SHALL HAVE THE RIGHT (1) TO EXAMINE ALL RECORDS,
FILES AND OTHER INFORMATION AND DOCUMENTATION IN THE EXECUTIVE’S POSSESSION OR
UNDER THE EXECUTIVE’S CONTROL,

 

12

--------------------------------------------------------------------------------


 


(2) TO BE PRESENT AND TO PARTICIPATE, TO THE EXTENT DESIRED, IN ALL
ADMINISTRATIVE AND JUDICIAL PROCEEDINGS WITH RESPECT TO AN EXCISE TAX, INCLUDING
THE RIGHT TO APPEAR AND ACT FOR THE EXECUTIVE AT SUCH PROCEEDINGS IN RESISTING
ANY CONTENTIONS MADE BY THE SERVICE OR A STATE OR LOCAL TAXING AUTHORITY WITH
RESPECT TO AN EXCISE TAX AND TO FILE ANY AND ALL WRITTEN RESPONSES IN CONNECTION
THEREWITH, (3) TO FOREGO ANY AND ALL ADMINISTRATIVE APPEALS, PROCEEDINGS,
HEARINGS AND CONFERENCES WITH THE SERVICE OR A STATE OR LOCAL TAXING AUTHORITY
WITH RESPECT TO AN EXCISE TAX ON THE EXECUTIVE’S BEHALF, AND (4) TO PAY ANY TAX
INCREASE ON THE EXECUTIVE’S BEHALF AND TO CONTROL ALL ADMINISTRATIVE AND
JUDICIAL PROCEEDINGS WITH RESPECT TO A CLAIM FOR REFUND FROM THE SERVICE OR
STATE OR LOCAL TAXING AUTHORITY WITH RESPECT TO SUCH TAX INCREASE.


 


(F)                              THE CORPORATION SHALL BE SOLELY RESPONSIBLE FOR
ALL REASONABLE LEGAL AND ACCOUNTING OR OTHER EXPENSES (WHETHER OF THE
EXECUTIVE’S REPRESENTATIVE OR THE REPRESENTATIVE OF THE CORPORATION) INCURRED IN
CONNECTION WITH ANY SUCH ADMINISTRATIVE OR JUDICIAL PROCEEDINGS INSOFAR AS THEY
RELATE TO AN EXCISE TAX OR OTHER TAX INCREASES RESULTING THEREFROM AND THE
EXECUTIVE AGREES TO EXECUTE AND FILE, OR CAUSE TO BE EXECUTED AND FILED, SUCH
INSTRUMENTS AND DOCUMENTS, INCLUDING, WITHOUT LIMITATION, WAIVERS, CONSENTS AND
POWERS OF ATTORNEYS, AS THE CORPORATION SHALL REASONABLY DEEM NECESSARY OR
DESIRABLE IN ORDER TO ENABLE IT TO EXERCISE THE RIGHTS GRANTED TO IT PURSUANT TO
PART (E) OF THIS SECTION 10.


 


(G)                           THE LIABILITY OF THE CORPORATION SHALL NOT BE
AFFECTED BY THE EXECUTIVE’S FAILURE TO GIVE ANY NOTICE PROVIDED FOR IN THIS
SECTION 10 UNLESS SUCH FAILURE MATERIALLY PREJUDICES THE CORPORATION’S ABILITY
TO EFFECTIVELY RESIST ANY

 

13

--------------------------------------------------------------------------------


 


CONTENTIONS MADE BY THE SERVICE OR A STATE OR LOCAL TAXING AUTHORITY.  THE
EXECUTIVE MAY NOT COMPROMISE OR SETTLE A CLAIM WHICH HE IS INDEMNIFIED AGAINST
HEREUNDER WITHOUT THE CONSENT OF THE CORPORATION, UNLESS THE EXECUTIVE CAN
ESTABLISH BY A PREPONDERANCE OF THE EVIDENCE THAT THE DECISION OF THE
CORPORATION WAS NOT MADE IN THE GOOD FAITH BELIEF THAT A MATERIALLY MORE
FAVORABLE RESULT COULD BE OBTAINED BY CONTINUING TO DEFEND AGAINST THE CLAIM (OR
PROSECUTE A CLAIM FOR REFUND).


 


11.                                 AT WILL EMPLOYMENT.  NOTHING IN THIS
AGREEMENT SHALL CONFER UPON THE EXECUTIVE THE RIGHT TO REMAIN IN THE EMPLOY OF
THE CORPORATION, IT BEING UNDERSTOOD AND AGREED THAT (A) THE EXECUTIVE IS AN
EMPLOYEE AT WILL AND SERVES AT THE PLEASURE OF THE CORPORATION AT SUCH
COMPENSATION AS THE CORPORATION SHALL DETERMINE FROM TIME TO TIME, AND (B) THE
CORPORATION SHALL HAVE THE RIGHT TO TERMINATE THE EXECUTIVE’S EMPLOYMENT AT ANY
TIME, WITH OR WITHOUT CAUSE.


 


12.                                 RELEASE; CONFIDENTIALITY.  AS A CONDITION TO
RECEIVING THE SPECIAL SEVERANCE PAYMENT, EXECUTIVE SHALL EXECUTE THE GENERAL
RELEASE IN THE FORM ATTACHED AS EXHIBIT A HERETO.


 


13.                                 EXECUTIVE CONFIDENTIALITY, NON-SOLICITATION
AND NON-COMPETITION AGREEMENT.  IN CONSIDERATION OF THE EXECUTIVE’S EMPLOYMENT
AND CONTINUED EMPLOYMENT, THE PAYMENT OF EXECUTIVE’S COMPENSATION BY THE
CORPORATION, THE CORPORATION ENTRUSTING EXECUTIVE WITH CONFIDENTIAL INFORMATION
(AS DEFINED BELOW), AND THE BENEFITS PROVIDED HEREUNDER, INCLUDING WITHOUT
LIMITATION THE SPECIAL SEVERANCE PAYMENT AND THE CHANGES EFFECTED HEREUNDER BY
THE CORPORATION SO AS TO MAKE THE BENEFITS TO EXECUTIVE PROVIDED UNDER THE PRIOR
AGREEMENT AND HEREUNDER IN COMPLIANCE WITH THE REGULATIONS, THE PARTIES HAVE
ENTERED INTO THE EXECUTIVE

 

14

--------------------------------------------------------------------------------


 


CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION AGREEMENT AS EXHIBIT B
HERETO, WHICH IS HEREBY INCORPORATED BY REFERENCE HEREIN AND MADE A PART HEREOF
AS IF SET FORTH IN FULL HEREIN.


 


14.                                 MISCELLANEOUS.


 


(A)                            THIS AGREEMENT SHALL BE CONSTRUED, INTERPRETED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 


(B)                           THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


(C)                            THE PROVISIONS OF THIS AGREEMENT SHALL BE
SEVERABLE, AND THE ILLEGALITY, UNENFORCEABILITY OR INVALIDITY OF ANY PROVISION
OF THIS AGREEMENT SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS HEREOF,
AND EACH PROVISION OF THIS AGREEMENT SHALL BE CONSTRUED TO BE VALID AND
ENFORCEABLE TO THE FULL EXTENT PERMITTED BY LAW.


 


(D)                           THIS AGREEMENT CANNOT BE AMENDED ORALLY, OR BY ANY
COURSE OF CONDUCT OR DEALING, BUT ONLY BY A WRITTEN AGREEMENT SIGNED BY THE
PARTY TO BE CHARGED THEREWITH.


 


(E)                            ALL NOTICES REQUIRED AND ALLOWED HEREUNDER SHALL
BE IN WRITING, AND SHALL BE DEEMED GIVEN IF DELIVERED PERSONALLY OR SENT BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, FIRST-CLASS POSTAGE AND REGISTRATION
FEES PREPAID, AND ADDRESSED TO THE PARTY FOR WHOM INTENDED AT THE ADDRESS SET
FORTH ON THE FIRST PAGE OR TO SUCH OTHER ADDRESS AS HAS BEEN MOST RECENTLY
SPECIFIED FOR A PARTY BY NOTICE TO THE OTHER PARTY.

 

15

--------------------------------------------------------------------------------


 


(F)                              THE WAIVER BY EITHER PARTY OF A BREACH OR
VIOLATION OF ANY PROVISION OF THIS AGREEMENT SHALL NOT OPERATE AS OR BE
CONSTRUED TO BE A WAIVER OF ANY SUBSEQUENT BREACH OR VIOLATION.


 


15.                                 TERM.  THE INITIAL TERM OF SECTIONS 7, 8 , 9
AND 12 OF THIS AGREEMENT (THE “CHANGE IN CONTROL PROVISIONS”) SHALL BE THREE
(3) YEARS FROM THE DATE HEREOF, AND THE CHANGE IN CONTROL PROVISIONS SHALL
AUTOMATICALLY RENEW FOR SUCCESSIVE THREE (3) YEAR TERMS UNLESS TERMINATED BY THE
CORPORATION, IN ITS SOLE DISCRETION, BY DELIVERING TO EXECUTIVE WRITTEN NOTICE
THEREOF PROVIDED TO EXECUTIVE AT LEAST EIGHTEEN (18) MONTHS PRIOR TO THE END OF
THE INITIAL TERM OR SUCH SUCCESSIVE TERMS, AS APPLICABLE.


 

 

[Rest of page left intentionally blank]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement the
day and year first above written.

 

 

MSC INDUSTRIAL DIRECT CO., INC.

 

 

 

 

 

 

 

By:

   /s/ David Sandler

 

 

Name:

David Sandler

 

Title:

President

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

/s/ Charles A. Boehlke, Jr.

 

 

Charles A. Boehlke, Jr.

 

17

--------------------------------------------------------------------------------


 

Exhibit A

 

RELEASE

 

WHEREAS, Charles A. Boehlke, Jr. (the “Executive”) was a party to an Agreement
dated as of December     , 2005 (the “Agreement”) by and between the Executive
and MSC INDUSTRIAL DIRECT CO., INC., a New York corporation (the “Corporation”),
pursuant to which the Executive served as the
                                          of the Corporation, and the employment
of the Executive with the Corporation has been terminated; and

 

WHEREAS, it is a condition to the Corporation’s obligations to make the
severance payments and benefits available to the Executive pursuant to the
Agreement that the Executive execute and deliver this Release to the
Corporation.

 

NOW, THEREFORE, in consideration of the receipt by the Executive of the benefits
under the Agreement, which constitute a material inducement to enter into this
Release, the Executive intending to be legally bound hereby agrees as follows:

 

Subject to the next succeeding paragraph, effective upon the expiration of the
7-day revocation period following execution hereof as provided below, the
Executive irrevocably and unconditionally releases the Corporation and its
owners, stockholders, predecessors, successors, assigns, affiliates, control
persons, agents, directors, officers, employees, representatives, divisions and
subdivisions (collectively, the “Related Persons”) from any and all causes of
action, charges, complaints, liabilities, obligations, promises, agreements,
controversies and claims (a) arising out of the Executive’s employment with the
Corporation and the conclusion thereof, including, without limitation, any
federal, state, local or other statutes, orders, laws, ordinances, regulations
or the like that relate to the employment relationship and/or specifically

 

--------------------------------------------------------------------------------


 

that prohibit discrimination based upon age, race, religion, sex, national
origin, disability, sexual orientation or any other unlawful bases, including,
without limitation, as amended, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Civil Rights Acts of 1866 and 1871, the Americans With Disabilities Act of 1990,
the New York City and State Human Rights Laws, and any applicable rules and
regulations promulgated pursuant to or concerning any of the foregoing statutes;
(b) for tort, tortious or harassing conduct, infliction of emotional distress,
interference with contract, fraud, libel or slander; and (c) for breach of
contract or for damages, including, without limitation, punitive or compensatory
damages or for attorneys’ fees, expenses, costs, salary, severance pay,
vacation, injunctive or equitable relief, whether, known or unknown, suspected
or unsuspected, foreseen or unforeseen, matured or unmatured, which, from the
beginning of the world up to and including the date hereof, exists, have
existed, or may arise, which the Executive, or any of his heirs, executors,
administrators, successors and assigns ever had, now has or at any time
hereafter may have, own or hold against the Corporation and/or any Related
Person.

 

Notwithstanding anything contained herein to the contrary, the Executive is not
releasing the Corporation from any of the Corporation’s obligations (a) under
the Agreement, (b) to provide the Executive with insurance coverage defense
and/or indemnification as an officer or director of the Corporation to the
extent generally made available at the date of termination to the Corporation’s
officers and directors in respect of facts and circumstances existing or arising
on or prior to the date hereof, or (c) in respect of the Executive’s rights
under the Corporation’s Associate Stock Purchase Plan, 1995 Stock Option Plan,
1998 Stock Option Plan, 2001 Stock Option Plan, 1995 Restricted Stock Plan or
the 2005 Omnibus Equity Plan, as applicable.

 

2

--------------------------------------------------------------------------------


 

The Corporation has advised the Executive in writing to consult with an attorney
of his choosing prior to the signing of this Release and the Executive hereby
represents to the Corporation that he has in fact consulted with such an
attorney prior to the execution of this Release.  The Executive acknowledges
that he has had at least twenty-one days to consider the waiver of his rights
under the ADEA. Upon execution of this Release, the Executive shall have seven
additional days from such date of execution to revoke his consent to the waiver
of his rights under the ADEA.  If no such revocation occurs, the Executive’s
waiver of rights under the ADEA shall become effective seven days from the date
the Executive executes this Release.

 

IN WITNESS WHEREOF, the undersigned has executed this Release on the       day
of December, 2005.

 

 

 

 

 

 

Charles A. Boehlke, Jr.

 

 

3

--------------------------------------------------------------------------------


 

Exhibit B

 

ASSOCIATE CONFIDENTIALITY, NON-SOLICITATION
AND NON-COMPETITION AGREEMENT

 

ASSOCIATE CONFIDENTIALITY, NON-SOLICITATION AND NON- COMPETITION AGREEMENT dated
as of December 27, 2005, between MSC Industrial Direct Co., Inc., on behalf of
itself and its subsidiaries (collectively, “Employer” or “Corporation”), and
Charles A. Boehlke, Jr. (“Associate”).

 

In consideration of Associate’s employment and continued employment, the payment
of Associate’s compensation by Employer, and Employer entrusting Associate with
Confidential Information (as defined below), and the benefits provided in the
Agreement between Employer and Associate dated as of even date herewith (the
“Agreement”), including without limitation the changes effected in the Agreement
by the Corporation so as to make the benefits to Associate provided under the
Prior Agreement and in the Agreement in compliance with the Regulations, it
being acknowledged and agreed by Associate that his receipt of such benefits is
expressly conditioned on his continued compliance with the terms hereof, the
parties have entered into this Associate Confidentiality, Non-Solicitation and
Non-Competition Agreement.

 

1  CONFIDENTIALITY.

 

(A)                                  DURING THE TERM OF ASSOCIATE’S EMPLOYMENT
WITH EMPLOYER, ASSOCIATE WILL NOT USE OR DISCLOSE TO ANY INDIVIDUAL OR ENTITY
ANY CONFIDENTIAL INFORMATION (AS DEFINED BELOW) EXCEPT (I) IN THE PERFORMANCE OF
ASSOCIATE’S DUTIES FOR EMPLOYER, (II) AS AUTHORIZED IN WRITING BY EMPLOYER, OR
(III) AS REQUIRED BY LAW OR LEGAL PROCESS,

 

--------------------------------------------------------------------------------


 

PROVIDED THAT, PRIOR WRITTEN NOTICE OF SUCH REQUIRED DISCLOSURE IS PROVIDED TO
EMPLOYER AND, PROVIDED FURTHER THAT ALL REASONABLE EFFORTS TO PRESERVE THE
CONFIDENTIALITY OF SUCH INFORMATION SHALL BE MADE.

 

(B)                                 AS USED IN THIS AGREEMENT,
“CONFIDENTIAL INFORMATION” SHALL MEAN INFORMATION THAT (I) IS USED OR
POTENTIALLY USEFUL IN EMPLOYER’S BUSINESS, (II) EMPLOYER TREATS AS PROPRIETARY,
PRIVATE OR CONFIDENTIAL, AND (III) IS NOT GENERALLY KNOWN TO THE PUBLIC.
“CONFIDENTIAL INFORMATION” INCLUDES, WITHOUT LIMITATION, INFORMATION RELATING TO
EMPLOYER’S PRODUCTS OR SERVICES, PROCESSING, MANUFACTURING, MARKETING, SELLING,
CUSTOMER LISTS, CALL LISTS, CUSTOMER DATA, MEMORANDA, NOTES, RECORDS, TECHNICAL
DATA, SKETCHES, PLANS, DRAWINGS, CHEMICAL FORMULAE, TRADE SECRETS, COMPOSITION
OF PRODUCTS, RESEARCH AND DEVELOPMENT DATA, SOURCES OF SUPPLY AND MATERIAL,
OPERATING AND COST DATA, FINANCIAL INFORMATION, PERSONAL INFORMATION AND
INFORMATION CONTAINED IN MANUALS OR MEMORANDA. “CONFIDENTIAL INFORMATION” ALSO
INCLUDES PROPRIETARY AND/OR CONFIDENTIAL INFORMATION OF EMPLOYER’S CUSTOMERS,
SUPPLIERS AND TRADING PARTNERS WHO MAY SHARE SUCH INFORMATION WITH EMPLOYER
PURSUANT TO A CONFIDENTIALITY AGREEMENT OR OTHERWISE. THE ASSOCIATE AGREES TO
TREAT ALL SUCH CUSTOMER, SUPPLIER OR TRADING PARTNER INFORMATION AS
“CONFIDENTIAL INFORMATION” HEREUNDER. THE FOREGOING RESTRICTIONS ON THE USE OR
DISCLOSURE OF CONFIDENTIAL INFORMATION SHALL CONTINUE AFTER ASSOCIATE’S
EMPLOYMENT TERMINATES FOR ANY REASON FOR SO LONG AS THE INFORMATION IS NOT
GENERALLY KNOWN TO THE PUBLIC.

 

2

--------------------------------------------------------------------------------


 

2  NON-COMPETITION.

 

(A)                                  ASSOCIATE RECOGNIZES THAT THE CORPORATION’S
RELATIONSHIP AND GOODWILL WITH ITS CUSTOMERS HAVE BEEN ESTABLISHED AT
SUBSTANTIAL COST AND EFFORT BY THE CORPORATION.

 

(B)                                 THEREFORE, ASSOCIATE SHALL NOT ENTER INTO
COMPETITION (AS DEFINED BELOW) WITH EMPLOYER DURING THE TERM OF ASSOCIATE’S
EMPLOYMENT WITH EMPLOYER, AND FOR A PERIOD OF TWO (2) YEARS FOLLOWING CESSATION
OF ASSOCIATE’S EMPLOYMENT WITH THE CORPORATION FOR ANY REASON, ASSOCIATE WILL
NOT, IN ANY CAPACITY, ACCEPT EMPLOYMENT WITH THE EMPLOYER WITH WHOM ASSOCIATE
WAS EMPLOYED IMMEDIATELY PRECEDING THE COMMENCEMENT OF ASSOCIATE’S EMPLOYMENT
WITH THE CORPORATION, NOR WILL ASSOCIATE, IN ANY CAPACITY, ACCEPT EMPLOYMENT
WITH THE FOLLOWING BUSINESS ENTITIES, INCLUDING ANY PARENT OR SUBSIDIARY
ENTITIES OR OTHER AFFILIATED ORGANIZATIONS: W.W. GRAINGER, INC.; J&L INDUSTRIAL
SUPPLY; FASTENAL CORPORATION; THE HOME DEPOT, INC. AND MCMASTER CARR SUPPLY.

 

3  NON-SOLICITATION.

 

(A)                                  ASSOCIATE RECOGNIZES THAT THE CORPORATION’S
RELATIONSHIP AND GOODWILL WITH ITS CUSTOMERS HAVE BEEN ESTABLISHED AT
SUBSTANTIAL COST AND EFFORT BY THE CORPORATION.

 

(B)                                 THEREFORE, WHILE EMPLOYED BY THE
CORPORATION, AND FOR AN ADDITIONAL PERIOD OF TWO (2) YEARS AFTER THE TERMINATION
OF EMPLOYMENT, ASSOCIATE SHALL NOT IN ANY CAPACITY EMPLOY OR SOLICIT FOR
EMPLOYMENT, OR RECOMMEND THAT ANOTHER PERSON EMPLOY OR SOLICIT FOR EMPLOYMENT,
ANY PERSON WHO IS THEN, OR WAS AT ANY TIME DURING THE

 

3

--------------------------------------------------------------------------------


 

SIX (6) MONTHS IMMEDIATELY PRECEDING THE TERMINATION OF ASSOCIATE’S EMPLOYMENT,
AN ASSOCIATE, SALES REPRESENTATIVE OR AGENT OF EMPLOYER OR ANY PRESENT OR FUTURE
SUBSIDIARY OR AFFILIATE OF EMPLOYER.

 

(C)                                  FURTHER, ASSOCIATE AGREES THAT WHILE
EMPLOYED BY THE CORPORATION, AND FOR A PERIOD OF TWO (2) YEARS AFTER HIS/HER
EMPLOYMENT WITH THE CORPORATION ENDS, S/HE WILL NOT, ON BEHALF OF
HIMSELF/HERSELF, OR ANY OTHER PERSON, FIRM OR CORPORATION, SOLICIT ANY OF THE
CORPORATION’S OR ITS AFFILIATE’S CUSTOMERS WITH WHOM S/HE HAS HAD CONTACT WHILE
WORKING FOR THE CORPORATION; NOR WILL ASSOCIATE IN ANY WAY, DIRECTLY OR
INDIRECTLY, FOR HIMSELF/HERSELF, OR ANY OTHER PERSON, FIRM, CORPORATION OR
ENTITY, DIVERT, OR TAKE AWAY ANY CUSTOMERS OF THE CORPORATION OR ITS AFFILIATES
WITH WHOM ASSOCIATE HAS HAD CONTACT. FOR PURPOSES OF THIS PARAGRAPH, THE TERM
“CONTACT” SHALL MEAN ENGAGING IN ANY COMMUNICATION, WHETHER WRITTEN OR ORAL,
WITH THE CUSTOMER OR A REPRESENTATIVE OF THE CUSTOMER, OR OBTAINING ANY
INFORMATION WITH RESPECT TO SUCH CUSTOMER OR CUSTOMER REPRESENTATIVE.

 

4  EMPLOYMENT AT-WILL.  ASSOCIATE ACKNOWLEDGES THAT HIS OR HER EMPLOYMENT BY
EMPLOYER IS NOT FOR ANY SPECIFIED PERIOD OF TIME AND THAT IT CAN BE TERMINATED
BY EITHER ASSOCIATE OR EMPLOYER AT ANY TIME FOR ANY LAWFUL REASON. THIS IS AN
“EMPLOYMENT AT WILL.”

 

5  TERMINATION OF EMPLOYMENT.  IN THE EVENT OF TERMINATION OF EMPLOYMENT BY
EITHER PARTY, THIS AGREEMENT WILL REMAIN IN EFFECT. UPON TERMINATION, ASSOCIATE
WILL IMMEDIATELY DELIVER TO EMPLOYER ALL PROPERTY BELONGING TO EMPLOYER THEN IN
THE ASSOCIATE’S POSSESSION OR CONTROL, INCLUDING ALL DOCUMENTS (AS DEFINED
HEREIN) EMBODYING CONFIDENTIAL INFORMATION. AS USED HEREIN, “DOCUMENTS” SHALL
MEAN ORIGINALS OR COPIES OF FILES, MEMORANDA,

 

4

--------------------------------------------------------------------------------


 

CORRESPONDENCE, NOTES, MANUALS, PHOTOGRAPHS, SLIDES, OVERHEADS, AUDIO OR VIDEO
TAPES, CASSETTES, OR DISKS, AND RECORDS MAINTAINED ON COMPUTER OR OTHER
ELECTRONIC MEDIA.

 

6  NOTICE TO FUTURE EMPLOYERS. FOR THE PERIOD OF TWO (2) YEARS IMMEDIATELY
FOLLOWING THE END OF ASSOCIATE’S EMPLOYMENT WITH THE CORPORATION, ASSOCIATE WILL
INFORM EACH NEW EMPLOYER, IN WRITING, PRIOR TO ACCEPTING EMPLOYMENT, OF THE
EXISTENCE AND DETAILS OF THIS AGREEMENT AND WILL PROVIDE THAT EMPLOYER WITH A
COPY OF THIS AGREEMENT. ASSOCIATE WILL SEND A COPY OF EACH SUCH WRITING TO THE
CORPORATION AT THE TIME THE ASSOCIATE INFORMS EACH NEW EMPLOYER OF THE
AGREEMENT.

 

7  REMEDIES.  ASSOCIATE ACKNOWLEDGES THAT THIS AGREEMENT, ITS TERMS AND HIS/HER
COMPLIANCE IS NECESSARY TO PROTECT THE CORPORATION’S CONFIDENTIAL AND
PROPRIETARY INFORMATION, ITS BUSINESS AND ITS GOODWILL; AND THAT A BREACH OF ANY
OF ASSOCIATE’S PROMISES CONTAINED IN THIS AGREEMENT WILL IRREPARABLY AND
CONTINUALLY DAMAGE THE CORPORATION TO AN EXTENT THAT MONEY DAMAGES MAY NOT BE
ADEQUATE. FOR THESE REASONS, ASSOCIATE AGREES THAT IN THE EVENT OF A BREACH OR
THREATENED BREACH BY THE ASSOCIATE OF THIS AGREEMENT, THE CORPORATION SHALL BE
ENTITLED TO A TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION RESTRAINING
ASSOCIATE FROM SUCH BREACH. NOTHING CONTAINED IN THIS PROVISION SHALL BE
CONSTRUED AS PROHIBITING THE CORPORATION FROM PURSUING ANY OTHER REMEDIES
AVAILABLE FOR SUCH BREACH OR THREATENED BREACH OR ANY OTHER BREACH OF THIS
AGREEMENT. IF ASSOCIATE VIOLATES THIS AGREEMENT, THEN THE DURATION OF THE
RESTRICTIONS CONTAINED IN PARAGRAPHS 2 AND 3 SHALL BE EXTENDED FOR AN AMOUNT OF
TIME EQUAL TO THE PERIOD OF TIME DURING WHICH ASSOCIATE WAS IN VIOLATION OF THE
AGREEMENT.

 

5

--------------------------------------------------------------------------------


 

8  ENTIRE AGREEMENT.  THIS AGREEMENT EMBODIES THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PARTIES WITH REGARD TO THE SUBJECT MATTER OF THIS
AGREEMENT, IS BINDING UPON AND INURES TO THE BENEFIT OF THE PARTIES, AND IT
SUPERSEDES ANY AND ALL PRIOR AGREEMENTS OR UNDERSTANDINGS BETWEEN THE
CORPORATION AND ASSOCIATE.

 

9  MODIFICATION.  THIS AGREEMENT MAY BE MODIFIED OR AMENDED ONLY BY AN
INSTRUMENT IN WRITING EXECUTED BY THE PARTIES HERETO, OR IN ACCORDANCE WITH
PARAGRAPH 15 HEREIN.

 

10  GOVERNING LAW AND VENUE.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, AND MAY BE
ENFORCED IN ANY COURT OF COMPETENT JURISDICTION.

 

11  WAIVER.  IF IN ONE OR MORE INSTANCES EITHER PARTY FAILS TO INSIST THAT THE
OTHER PARTY PERFORM ANY OF THIS AGREEMENT’S TERMS, THIS FAILURE SHALL NOT BE
CONSTRUED AS A WAIVER BY THE PARTY OF ANY PAST, PRESENT, OR FUTURE RIGHT GRANTED
UNDER THIS AGREEMENT; THE OBLIGATIONS OF BOTH PARTIES UNDER THIS AGREEMENT SHALL
CONTINUE IN FULL FORCE AND EFFECT.

 

12  ASSIGNMENT. THIS AGREEMENT MAY NOT BE ASSIGNED BY ASSOCIATE. THE CORPORATION
SHALL HAVE THE RIGHT TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER WITHOUT THE
CONSENT OF THE ASSOCIATE.

 

13  ARBITRATION.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, ANY
CONTROVERSY OR CLAIM ARISING OUT OF ASSOCIATE’S EMPLOYMENT WITH EMPLOYER OR THE
TERMINATION THEREOF, INCLUDING WITHOUT LIMITATION ANY CLAIM RELATED TO THIS
AGREEMENT OR THE BREACH THEREOF SHALL BE RESOLVED BY BINDING ARBITRATION IN
ACCORDANCE WITH THE RULES THEN IN EFFECT OF THE AMERICAN ARBITRATION
ASSOCIATION, AT THE OFFICE OF THE AMERICAN ARBITRATION ASSOCIATION NEAREST

 

6

--------------------------------------------------------------------------------


 

TO WHERE THE ASSOCIATE PERFORMED THE ASSOCIATE’S PRINCIPAL DUTIES FOR THE
EMPLOYER. NOTHING IN THIS PARAGRAPH SHALL PREVENT THE PARTIES FROM SEEKING
INJUNCTIVE RELIEF FROM THE COURTS PENDING ARBITRATION. EACH PARTY SHALL BE
PERMITTED TO ENGAGE IN ARBITRAL DISCOVERY IN THE FORM OF DOCUMENT PRODUCTION,
INFORMATION REQUESTS, INTERROGATORIES, DEPOSITIONS AND SUBPOENAS. THE PARTIES
SHALL SHARE EQUALLY THE FEE OF THE ARBITRATION PANEL.

 

TO THE EXTENT THAT AN ARBITRATOR OR COURT SHALL FIND THAT ANY DISPUTE BETWEEN
THE PARTIES, INCLUDING ANY CLAIM MADE UNDER OR RELATING TO THIS AGREEMENT, IS
NOT SUBJECT TO ARBITRATION, SUCH CLAIM SHALL BE DECIDED BY THE COURTS OF THE
STATE AND THE COUNTY, IN WHICH THIS AGREEMENT WAS EXECUTED, IN A PROCEEDING HELD
BEFORE A JUDGE OF THE TRIAL COURT OF THE STATE AND COUNTY IN WHICH THIS
AGREEMENT WAS EXECUTED OR IN THE UNITED STATES DISTRICT COURT IN AND FOR THE
DISTRICT COURT OF COVERING THE COUNTY IN WHICH THIS AGREEMENT WAS EXECUTED. ANY
TRIAL OF SUCH A CLAIM SHALL BE HEARD BY THE JUDGE OF SUCH COURT, SITTING WITHOUT
A JURY AT A BENCH TRIAL, TO ENSURE MORE RAPID ADJUDICATION OF THAT CLAIM AND
APPLICATION OF EXISTING LAW.

 

14  ATTORNEYS’ FEES.  IF ANY PARTY TO THIS AGREEMENT BREACHES ANY OF THIS
AGREEMENT’S TERMS, THEN THAT PARTY SHALL PAY TO THE NON-DEFAULTING PARTY ALL OF
THE NON-DEFAULTING PARTY’S COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’
FEES, INCURRED BY THAT PARTY IN ENFORCING THIS AGREEMENT.

 

15  SEVERABILITY.  IF ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN THIS
AGREEMENT IS HELD ILLEGAL OR UNENFORCEABLE BY AN ARBITRATOR OR COURT AND CANNOT
BE MODIFIED TO BE ENFORCEABLE (WHICH THE PARTIES EXPRESSLY AUTHORIZE SUCH COURT,
ARBITRATOR, OR OTHER FORUM TO DO), NO OTHER PROVISIONS SHALL BE AFFECTED BY THIS
HOLDING.

 

7

--------------------------------------------------------------------------------


 

16  ACKNOWLEDGMENT.  I HAVE READ THIS AGREEMENT, HAVE HAD AN OPPORTUNITY TO ASK
EMPLOYER’S REPRESENTATIVES QUESTIONS ABOUT IT, AND UNDERSTAND THAT MY SIGNING
THIS AGREEMENT IS A CONDITION OF EMPLOYMENT.

 

17  SECTION HEADINGS.  SECTION HEADINGS ARE USED HEREIN FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT AFFECT THE MEANING OF ANY PROVISION OF THIS
AGREEMENT.

 

 

[Rest of page left intentionally blank]

 

8

--------------------------------------------------------------------------------


 

THUS, the parties knowingly and voluntarily execute this Agreement as of the
dates set forth below.

 

MSC INDUSTRIAL DIRECT CO., INC.:

 

ASSOCIATE:

 

 

 

 

 

 

 

By:

/s/ David Sandler

 

 

By:

/s/ Charles A. Boehlke, Jr.

 

 

 

 

 

 

 

 

Title:

 

 

 

Printed Name: Charles A. Boehlke, Jr.

 

 

 

 

 

Date:   December 27, 2005

 

Date:  December 27, 2005

 

9

--------------------------------------------------------------------------------